Citation Nr: 0508832	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-28 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and friend


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to March 
1960 and from May 1960 to September 1975.  The veteran 
received multiple decorations from his service in Vietnam, 
such as the Bronze Star Medal with Combat "V" and the 
Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 50 percent 
evaluation for post-traumatic stress disorder.  

In April 2004, the veteran and a friend testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims file.


FINDING OF FACT

The veteran's post-traumatic stress disorder is manifested by 
no more than occupational and social impairment with reduced 
reliability and productivity due to various symptoms.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).

The veteran and his representative have been provided with a 
copy of the appealed October 2002 rating decision and the 
June 2003 statement of the case (SOC) that discussed the 
pertinent evidence, and the laws and regulations related to 
claim for an increased rating for post-traumatic stress 
disorder.  Moreover, these documents essentially notified 
them of the evidence needed by the veteran to prevail on his 
claim.  

In addition, in an April 2002 letter, the RO requested that 
the veteran submit all recent treatment records pertaining to 
his claim for an increased rating for post-traumatic stress 
disorder.  This request by the RO informed the veteran of the 
type of evidence necessary to substantiate his claim for an 
increased rating.  In that same letter, the RO offered to 
assist the veteran in obtaining any relevant evidence, as 
well as notified him of the evidence he needed to submit and 
what evidence VA would try to obtain on his behalf.  The 
veteran was also invited to submit additional information to 
the RO.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra.  

In light of the foregoing, the Board finds that the April 
2002 letter, the October 2002 rating decision, and the June 
2003 SOC complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in January 2002.  In April 
2002, the RO sent the veteran a VCAA letter, which was prior 
to the October 2002 denial of his claim.  Thus, there is no 
deficiency pertaining to the timing of the VCAA notice.  

In addition, the duty to assist the veteran has been 
fulfilled.  The veteran has stated that he does not receive 
regular treatment for post-traumatic stress disorder, neither 
VA nor private.  He was provided with a VA examination in 
connection with his claim.  The veteran and his 
representative have not identified any additional evidence 
pertinent to his claim which is not already of record, and 
there are no additional records to obtain.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims 
(Court) has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).



II.  Increased Rating for Right Ear Hearing Loss

A.  Factual Background

Service connection for post-traumatic stress disorder was 
granted by means of a December 2001 rating decision and 
assigned a 50 percent evaluation, effective December 26, 
2000.  The veteran submitted a claim for increase in January 
2002.

An October 2001 VA psychiatric evaluation report shows the 
veteran reported he worked as a bartender.  He stated he had 
no difficulties with any of his work experiences.  With 
regard to relationships, the veteran reported having been 
married once for approximately ten years from 1975 to 1985.  
He stated that the break-up of his marriage was his fault, 
which he attributed to his being a "loner" and never 
wanting to engage in activities with the family or his wife.  
He noted he had no contact with his former wife.  The veteran 
stated he had three adult children, ages 25, 22, and 21, and 
three granddaughters ages 6, 2, and 3.  He reported that they 
all lived in Socorro and that he was very close to his 
grandchildren.  He reported that he was not dating at present 
and his friends were only those people he came into contact 
with at the bar.  His free time was primarily spent at home 
alone reading.

The veteran reported having recurrent and intrusive 
recollections of combat approximately once a month, recurrent 
and distressing dreams of combat approximately twice a month, 
acting or feeling as if the events were reoccurring in the 
form of sounds occurring approximately three times a month, 
psychological distress in the form of anxiety and tension and 
physiological reactivity as seen in his heart racing upon 
exposure to reminders of the combat.  With regard to 
avoidance and numbing symptoms, the veteran endorsed 
avoidance of thoughts associated with combat approximately 
50-60 percent of the time, avoidance of activities, places 
and people that are reminders of combat approximately greater 
than 80 percent of the time, diminished interest and 
participation in significant activities where he spent all of 
his free time alone reading, feelings of detachment, 
approximately 40 percent of the time, restricted range of 
affect more than 80 percent of the time and a sense of a 
foreshortened future where he lived day to day.  With regard 
to the hyperarousal symptoms, the veteran endorses sleep 
difficulties, obtaining four to five hours per night on a 
nightly basis, difficulty concentrating, and hypervigilance 
on a daily basis.  He denied any irritability or anger 
outbursts but noted that when he lost his temper, he would 
often become "quite violent."  With regard to depression 
the veteran reported that he did not typically feel depressed 
although there were periods where he felt hopeless.  With 
regard to alcohol consumption, the veteran reported that his 
last drink was approximately four months prior and that he 
had made a promise to himself to stop drinking.  The veteran 
denied taking any psychotropic medications and has never 
received any psychiatric treatment in the past.  He denied 
present suicidal and homicidal ideations.

The examiner stated the veteran was cooperative and made eye 
contact during the interview.  He was articulate, and his 
mood was sad.  His affect was restricted.  He was oriented 
times three and was able to recall four of five items at 
immediate and five of five items at a five minute delay.  He 
was able to recall the five most recent presidents but 
confused the fourth and fifth presidents.  He completed 
serial sevens with five mistakes.  He completed simple, but 
not complex, analogies and partially interpreted metaphors at 
an abstract level.  He denied suicidal or homicidal ideations 
as well as hallucinations, and there was no evidence of 
delusions.  The examiner stated the veteran appears to have 
coped with these symptoms throughout the years by working 
excessively as a form of distraction.  He noted that while 
the veteran functioned quite well in a work environment, he 
was extremely isolated in other aspects of his life.  He 
entered a diagnosis of post-traumatic stress disorder and 
assigned a Global Assessment of Functioning (GAF) score of 
53.

A June 2002 VA psychiatric evaluation report shows the 
veteran denied a history of violence.  He stated he had never 
been treated for his post-traumatic stress disorder.  He 
reported that his main social stressors at this point were 
social isolation and chronic post-traumatic stress disorder 
symptoms.  He stated he was working as a bartender, which was 
close to full time.  He also stated he helped baby-sit his 
grandchildren.  The veteran stated he enjoyed tending bar and 
planned to continue doing it as long as he is physically 
able.  He stated he had always been a good worker and had not 
been fired from past jobs.  The veteran noted that his main 
difficulties related to his post-traumatic stress disorder 
symptoms were social difficulties in that he was comfortable 
only around other veterans and military people and was 
hesitant to associate with non-military people.  He expressed 
feeling badly that he was able to witness others being hurt 
or suffering without feeling any sympathy for them, and says 
that he was not at all this way before his military service.

The examiner stated the veteran was appropriately dressed and 
groomed, who was alert and oriented times four.  He described 
the veteran as pleasant and cooperative throughout the 
examination.  His speech was normal.  His mood and affect 
were slightly anxious and tense but otherwise euthymic.  His 
thought processes were linear, logical, and goal oriented.  
His thought content was unremarkable with no psychotic 
symptoms and no suicidal or homicidal ideation.  His memory, 
concentration, and abstractive abilities were all intact, as 
were his insight and judgment.  The examiner stated that 
despite the veteran's post-traumatic stress disorder 
symptoms, he had functioned relatively well in the military, 
was able to retire after 20 years, and had managed to 
maintain gainful employment as a bartender since that time.  
He noted the veteran's most severe functioning problem was 
that he was very socially isolated and was uncomfortable 
relating to non-veterans.  He entered a diagnosis of post-
traumatic stress disorder and assigned a GAF score of 60.  

At the April 2004 hearing, the veteran testified that he 
always kept a weapon, which was either a rifle or a pistol, 
near him.  If he was sleeping, he would keep the weapon under 
the mattress or on the pillow.  He also stated he had access 
to a knife.  He stated that at least three times a week, he 
would wake up and scope around his house and outside to make 
sure that he was safe.  The veteran's friend testified that 
when they would go camping, the veteran would wake up 
screaming and yelling as if he was back in Vietnam.  He 
stated that he had gone to see the veteran one time and that 
the veteran was holding a gun, which went off and put a hole 
in the wall.  He also stated that the veteran had told him 
that when he quit working at the bar, that he had a list of 
people that he wanted to "take out."  The veteran stated 
that he was currently working as a bartender for a friend and 
worked approximately 39 hours a week, at most.  He stated 
that he mostly associated with military people because he 
felt comfortable with them.  The veteran stated that he spent 
his day usually staying home and going to the post office.  
He stated he read a lot of military books and liked watching 
war movies. 

B.  Criteria & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Therefore, 
although the Board has thoroughly reviewed all medical 
evidence of record, the Board will focus primarily on the 
most recent medical findings regarding the current level of 
disability.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, which 
addresses post-traumatic stress disorder, the criteria and 
evaluations are as follows, in part:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent 

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record, 
including the veteran's testimony at the April 2004 hearing, 
and finds that the preponderance of the evidence is against a 
finding that an evaluation in excess of 50 percent for post-
traumatic stress disorder is warranted.  At the time of the 
October 2001 psychiatric evaluation report, the veteran 
reported that he was a loner socially, but that he had good 
relationships with his grandchildren.  He stated he was 
working as a bartender and had had no difficulties with his 
work.  The veteran reported intrusive thoughts once a month, 
recurrent dreams twice a month, psychological stress, 
avoidance of activities, and sleep difficulties.  He denied 
irritability, but noted that when he lost his temper, he 
would become very violent.  He also denied homicidal and 
suicidal ideations, delusions, and hallucinations.  The 
examiner found the veteran to be cooperative and articulate.  
He stated that while the veteran had done well in a work 
environment, he was extremely isolated in other aspects of 
his life.  He assigned a GAF score of 53.

The symptoms described in October 2001 are similar to those 
shown in the June 2002 psychiatric evaluation report.  There, 
the veteran reported he was working as a bartender, close to 
full time, and enjoyed that job and planned to continue doing 
it as long as he was physically able.  He noted that he had 
always been a good worker and had never been fired from a 
job.  He stated he was socially isolated, but noted that he 
would baby-sit his grandchildren.  The examiner found the 
veteran to be appropriately dressed and groomed and that he 
was alert and oriented times four.  The veteran's speech was 
normal, and his thought process were liner, goal directed, 
and logical.  Mood and affect were slightly anxious and 
tense.  Thought content was unremarkable with no psychotic 
symptoms and no homicidal or suicidal ideation.  The examiner 
noted that the veteran's most severe functioning problem was 
that he was very socially isolated and uncomfortable relating 
to non-veterans.  He assigned a GAF score of 60.

At the April 2004 hearing, the veteran testified that he kept 
a weapon with him at all times, even while he slept, and 
would get up in the middle of the night to make sure his 
house was protected.  A friend of his stated that the veteran 
would have nightmares, where he would think he was back in 
Vietnam.  He also stated that the veteran had a list of 
people that he wanted to "take out" once he stopped working 
as a bartender.  The veteran stated that he worked 39 hours a 
week and when he was not at work, that he mostly kept to 
himself.  

The Board finds that the above-described symptoms are 
indicative of no more than a 50 percent evaluation.  In 
considering the specific criteria, the veteran has difficulty 
in establishing and maintaining effective social 
relationships in that he does not feel comfortable with non-
veterans.  However, the veteran has stated that he has good 
relationships with his grandchildren.  He has reported no 
problems in working, and, in fact, has stated that he is a 
good employee and enjoyed his job.  There has been no 
evidence of circumstantial, circumlocutory, or stereotyped 
speech.  In fact, in October 2001, the veteran was described 
as articulate.  In June 2002, the examiner stated that the 
veteran's thought processes were linear, logical, and goal 
directed.  The veteran's short- and long-term memory appear 
to be intact.  For example, in October 2001, the examiner 
stated the veteran was able to recall four of five items at 
immediate and five of five items at a five minute delay.  In 
June 2002, the examiner stated the veteran's memory and 
concentration were intact.  The veteran's judgment and 
insight have been reported to be intact.  The veteran has 
disturbances in motivation and mood, and the Board finds that 
the 50 percent evaluation contemplates such symptoms.  

This determination is also supported by professionals's 
assignments of GAF scores of 53 and 60.  Although the GAF 
score does not fit neatly into the rating criteria, it is 
evidence, which the Court has noted the importance of in 
evaluating mental disorders.  See Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 1994).  
GAF scores of between 51 and 60 are defined as "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  Moderate 
symptoms are indicative of no more than a 50 percent 
evaluation.  

In considering the criteria under the 70 percent evaluation, 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran meets that criteria.  The 
veteran denied homicidal and suicidal ideations at the 
October 2001 and June 2002 examinations.  He also denied 
hallucinations and delusions.  As stated above, there is no 
evidence of the veteran's speech being intermittently 
illogical, obscure, or irrelevant.  Again, in June 2002, the 
examiner stated the veteran's thought processes were linear, 
logical, and goal directed.  There is also no evidence of 
impaired impulse control.  In October 2001, the veteran 
denied irritability, but noted that when he would lose his 
temper, he would become violent.  However, in June 2002, the 
veteran denied any history of violence.  In October 2001, the 
examiner stated the veteran was oriented times three.  In 
June 2002, the examiner stated the veteran was oriented times 
four.  Such is evidence against a finding of spatial 
disorientation.  The veteran does not neglect his personal 
appearance.  In the June 2002 evaluation report, the examiner 
stated the veteran was appropriately dressed and groomed.  

The Board is aware that at the April 2004 hearing, testimony 
was provided which would indicate that the veteran met some 
of the criteria under the 70 percent evaluation.  For 
example, the veteran had never reported any obsessional 
rituals at prior psychiatric evaluations, however, he went 
into detail at the hearing about keeping weapons, such as 
rifles and pistols, on his person at all times and constantly 
checking his house to make sure he was safe.  The veteran's 
friend testified that the veteran had a list of people whom 
he wanted to "take out" at the bar once he stopped working.  
The Board finds that such symptoms reported by the veteran 
are inconsistent with the symptoms the veteran reported at 
the October 2001 and June 2002 examinations, and the Board 
has accorded more probative value to the clinical findings 
made by two medical professionals in evaluating the veteran's 
post-traumatic stress disorder.  At those times, the veteran 
reported no obsessional rituals and denied homicidal 
ideation.  It does not appear that the veteran's post-
traumatic stress symptoms have increased since his last VA 
examination.  As previously noted, the veteran works what can 
be considered full-time (i.e. 39 hours a week).  He has been 
an employee at the same bar for many years.  He asserts that 
he has always been a good worker and has never been fired 
from a job.  He reports he was planning to continue working 
as a bartender until he was no longer physically able.  The 
Board is aware that both VA examiners noted that the veteran 
was socially isolative, however, the 50 percent evaluation 
contemplates difficulty in establishing and maintaining 
social relationships, and the Board notes that the veteran 
does have social relationships within his family and with 
fellow veterans.  

In determining that no more than a 50 percent evaluation is 
warranted, the Board has considered all the veteran's 
symptomatology, and not just those listed under the 
50 percent evaluation for post-traumatic stress disorder.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The veteran is competent to report his symptoms.  To the 
extent that he has asserted that he warrants more than a 
50 percent evaluation, the Board finds that the preponderance 
of the evidence does not support his contentions, for all the 
reasons stated above.  The Board attaches greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements and testimony.  
The Board is responsible for weighing all of the evidence and 
finds that the preponderance of it is against an evaluation 
in excess of 50 percent for post-traumatic stress disorder, 
and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.


ORDER

An evaluation in excess of 50 percent for post-traumatic 
stress disorder is denied.



______________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


